Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1; 13; and 15 Chapman et al. (US 2019/0281896); Fornarelli (US 2019/0021400) are the closest prior arts of record regard to the instant invention of claims 1; 13; and 15. However, neither Chapman et al. or Fornarelli teach: “the wick having a length and being formed from a plurality of discontinuous glass filaments creating one or more voids along the length, wherein the wick comprises a glass wick characterized by TEX value of between 400 and 1000”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claims 1; 13; and 15. These limitations, in combination with the remaining limitations of claims 1; 13; and 15, are neither taught nor suggested by the prior art of record, therefore claims 1; 13; and 15 are allowable.
	Claims 2-12; 17-20; and 14; 16 are respectively dependent on claims 1; and 13 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831